Citation Nr: 0604951	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a claimed left ankle 
disorder.  



REPRESENTATION

Appellant represented by:	



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the RO.

The veteran was scheduled for a hearing to be conducted at 
the RO in June 2002 and requested rescheduling.  The 
veteran's hearing was rescheduled for August 2002, but the 
record does not indicate whether the hearing took place, and 
no hearing transcript is associated with the file.  

In August 2003, the Board remanded the veteran's claim in 
order to clarify whether a hearing was held, and if so, for 
the hearing transcript to be added to the file.  

In January and October 2004 letters from the Appeals 
Management Center (AMC), the veteran was asked to clarify 
whether a hearing took place.  

No communication was received from the veteran regarding the 
hearing request.  Accordingly, the Board will proceed with 
its review of this matter.  See 38 C.F.R. § 20.704(d) (2005).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a left ankle 
disorder in service or for many years thereafter.  

2.  Any currently demonstrated left ankle disorder is not 
shown to have been due to any event or incident of the 
veteran's period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a left ankle disability due 
to disease or injury that was incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in January 2004, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the May 2002 Statement of the Case and the June and 
November 2005 Supplemental Statements of the Case, the RO 
provided the regulations for service connection, and thereby 
informed the veteran of the evidence needed to substantiate 
the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought.  The Board notes 
that in an August 2005 letter, the RO requested the veteran 
to re-submit the Form 21-4142 (authorization and consent 
form) he first submitted in July 2005, in order to comply 
with the Health Insurance Portability and Accountability Act.  
A note in the record indicates that all attempts to contact 
the veteran were futile, and the veteran did not respond to 
the August 2005 letter.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

A careful review of the service medical records shows that, 
in April 1981, the veteran injured his right ankle while 
playing basketball.  The right ankle was examined.  The 
diagnosis was sprained right ankle.  

The service medical records and the April 1982 discharge 
examination are negative for any left ankle injury or 
condition.  

The VA treatment records from December 1999 and September 
2000 indicate that the veteran was treated for left ankle 
pain.  The diagnoses were those of tendonitis of the left 
ankle and chronic ankle pain.  

The private medical records from March and April 2004 
indicate that the veteran had left foot pain.  The diagnosis 
was that of posterior tibial [unreadable].  MRI report showed 
normal left ankle study.  

In a November 2004 statement, the veteran stated that he had 
extreme pain in his left ankle, which was aggravated by 
walking and standing at work.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

The veteran's service medical records are negative for any 
complaints, findings or treatment for a left knee injury or 
related disability.  

The Board notes that a service medical record from April 1981 
indicates that the veteran sprained his right ankle while 
playing basketball.  No reference is made to an injury to the 
left ankle.  

The first post-service evidence of a left ankle disability is 
in December 1999, which is approximately 17 years after the 
veteran's discharge from service.  

The subsequent medical evidence and current medical evidence 
indicates that the veteran has chronic left ankle pain.  

A VA examination has not been provided in this case because 
the evidence of record does not show that the veteran 
suffered an injury or disease to his left ankle in service.  

VA regulations provide that VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate that 
claim.  The Board finds that the circumstances of this case 
are such that further assistance would be futile.  See 38 
C.F.R. § 3.159(c)(4) and (d).  

In summary, as there is no competent evidence of a left ankle 
injury or disorder in service, and a lack of evidence of 
treatment until 1999, service connection is not warranted.  
See 38 C.F.R. § 3.303.  

Although the Board does not question the sincerity of the 
veteran's assertions that his left ankle disorder had its 
onset during service, the Board notes that, as a lay person, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. at 520; 
Charles v. Principi, 16 Vet. App. at 374-75; cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and based upon the 
evidence of record, there is no basis upon which to grant the 
veteran's claim; therefore, the appeal must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
left ankle disorder.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a claimed left ankle disorder is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


